In the matter of the petition of Orange Risdon —
I Robert Abbott Treasurer of the Territory of Michigan, do Certify to the Honble the Judges of the Supreme Court of the Territory aforesaid that on the 16th day of January last past Orange Risdon presented for allowance an account claiming compensation for services rendered in the laying out surveying and establishing a Territorial road from Monroe by the salt springs the village of Dexter, the Portage of Grand River to the principal meridian, and another claim as commissioner on the said road, and produced as evidence in support of his claim as surveyor, his appointment under the hand of Cyril Nichols in behalf of the Commissioners appointed by law to lay out and establish said road, and in support of the latter claim as commissioner James Witherell’s letter the acting Governor of the Territory, both of which claims were certified by Cyril Nichols one of the Commissioners, and Orange Risdon, who at the time of his appointment as Surveyor was not a Commissioner. After Mr Risdon had commenced and executed part of the survey with two of the Commissioners (Samuel Dexter having resigned) one of the Commissioners took sick which left but one commissioner with the surveyor to complete the survey, in which state of things Mr Risdon received his appointment as commissioner who together with Mr Nichols completed the survey of the road— Mr Risdon having claimed compensation in a two fold Capacity I entertained great doubts whether he would be entitled to compensation as Surveyor and Commissioner, and prefered and thought it advisable not to allow his claims under the circumstances attending the runing and establishing said road, all which is respectfully submitted—
Robert Abbott
Detroit 12th Feby 1829 — Treas. of Michigan